310 F.2d 121
UNITED STATES of America, Appellee,v.George SMITH, Appellant.
No. 8569.
United States Court of Appeals Fourth Circuit.
Argued November 7, 1962.
Decided November 9, 1962.

George Smith, pro se, on brief.
Roy G. Hall, Jr., Asst. U. S. Atty. (William H. Murdock, U. S. Atty., on brief), for appellee.
Before SOBELOFF, Chief Judge, and HAYNSWORTH and BOREMAN, Circuit Judges.
PER CURIAM.


1
This defendant appeals from his conviction for interstate transportation, with intent to defraud, of a forged money order. He complains that a transcript of the testimony obtained by him from the court reporter did not contain a report of the arraignment proceedings. He does not deny that he was properly arraigned a few days before the trial, as the docket entries show, that he was then represented by counsel of his own choice, that he entered a plea of not guilty and executed a waiver of a jury trial. Of course, he does not deny that a full trial was had upon his plea of not guilty. He does not complain of any defect or imperfection in the arraignment proceedings. His only complaint is that the reporter did not transcribe and send to him a copy of the report of the arraignment along with the transcript of the trial proceedings.


2
If the defendant wished a transcript of the proceedings at the time of the arraignment, he was entitled to it and may yet receive it if he requests it of the court reporter or of the District Court. Without any claim that he had made any effort to obtain it, the fact that he has not received it furnishes no basis of appeal.


3
The defendant complains that he was denied an opportunity to obtain witnesses in his behalf, but he supports the bald contention with no allegations of fact. It appears that he sought and obtained a writ of habeas corpus ad testificandum for a federal prisoner, one Jones, who was brought to the trial court and who testified for the defendant. The defendant sought no other process and does not now suggest that there is any other witness who could have been of assistance to him in his defense. There is, therefore, no basis for his complaint on this score.


4
Finally, the defendant questions the sufficiency of the evidence to support the conviction. The defendant's witness, Jones, testified that he was the one who possessed and cashed the forged money orders and that, while the defendant accompanied him, the defendant was not a direct participant in the transportation or negotiation of the money orders. However, there was positive testimony on behalf of the United States that both Jones and the defendant negotiated forged money orders. The identification of the defendant as one of the negotiators was quite sufficient to support the finding that he was a participant in the crimes rather than a passive associate of the active criminals.


5
We find no merit in the defendant's contentions.


6
Affirmed.